   Case 1:20-cv-00811-IDD Document 1 Filed 07/20/20 Page 1 of 13 PageID# 1




                            UNITED STATES DISTRICT COURT
                                      FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

 WILLIAM LINDSEY, M.D.,                )
                                       )
 and                                   ) Civil Action No. 1:20-cv-811
                                       )
 BEST PREMIERE MEDICAL SERVICES, PLLC; )
                                       )
                      Plaintiffs,      )
                                       )
       vs.                             )
                                       )
 VIRGINIA SURGICAL HAIR CENTER, INC.,  )
                                       )
 and                                   )
                                       )
 LINDA CARNAZZA                        )
                                       )
                      Defendants.      )

                          PLAINTIFFS’ ORIGINAL COMPLAINT

       Plaintiffs, William Lindsey, M.D. and Best Premiere Medical Services, PLLC

(collectively, “Plaintiffs”), by their attorneys, bring this original Complaint for false designation

of origin, federal and State unfair competition, violations of the Virginia Consumer Protection Act

of 1977, tortious interference with a prospective economic advantage and a violation of Dr.

Lindsey’s right of publicity, and hereby allege as follows:

                                            PARTIES

        1.     Plaintiff William Lindsey, M.D. (“Dr. Lindsey”) is an individual citizen of the

United States who resides and is domiciled in the Commonwealth of Virginia with a principal

place of business at 1479 Chain Bridge Road, Suite 100, McLean, Virginia 22101.
   Case 1:20-cv-00811-IDD Document 1 Filed 07/20/20 Page 2 of 13 PageID# 2




         2.    Plaintiff Best Premiere Medical Services, PLLC (“Best Premiere”) is a professional

limited liability company organized under the laws of the Commonwealth of Virginia with a place

of business at 1479 Chain Bridge Road, Suite 100, McLean, Virginia 22101.

         3.    On information and belief, Defendant Virginia Surgical Hair Center, Inc.

(“VSHC”) is a company organized under the laws of Virginia with a principal place of business at

324 Louisa Avenue, Suite 118, Virginia Beach, Virginia. On information and belief, VSHC’s

principal place of business is located at 1313 Dolley Madison Blvd., Suite 203, McLean, Virginia

22101.

         4.    On information and belief, Defendant Linda Carnazza (“Ms. Carnazza”) is an

individual citizen of the United States with a place of residence in Virginia.

                                         JURISDICTION

         5.    This is an action for injunctive and monetary relief arising under the Trademark

Act, 15 U.S.C. § 1051 et seq., and also for violations of the Virginia Consumer Protection Act of

1977 (Va. Code § 59.1-196 et seq.), unfair competition under the common law of Virginia, tortious

interference with a prospective economic advantage under Virginia common law, and

misappropriation of right of publicity under the statutory law of Virginia (VA. Code § 8.01-40).

The State law claims in this action arise out of the same operative facts as the substantive federal

claim to which they are joined.

         6.    This Court has jurisdiction over the subject matter of this action pursuant to 15

U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338 because this case arises under the Lanham Act,

15 U.S.C. § 1051 et. seq. This Court has supplemental jurisdiction over all state law and

common law claims in the civil action pursuant to 28 U.S.C. § 1367 because the state or common

law claims are so related to claims over which this court has original jurisdiction that the state



                                                  2
   Case 1:20-cv-00811-IDD Document 1 Filed 07/20/20 Page 3 of 13 PageID# 3




law and common law claims form part of the same case or controversy under Article III of the

United States Constitution.

       7.      This Court may exercise personal jurisdiction over the Defendant VSHC because

it is incorporated and has its principal place of business in this State and District. On information

and belief, this Court may exercise personal jurisdiction over the Defendant Ms. Carnazza, who

on information and belief is a resident of Virginia.

                                  FACTUAL BACKGROUND

       8.          Dr. Lindsey received a Bachelor of Science degree in 1986 from the

University of Richmond, and graduated from the University of Virginia Medical School in

1990. He completed his residency training in Otolaryngology-Head and Neck Surgery at UVA

in 1995. Following his residency, he completed a specialized fellowship in facial plastic and

reconstructive surgery under the auspices of the American Academy of Facial Plastic and

Reconstructive Surgery Fellowship in South Carolina. At the conclusion of his fellowship, Dr.

Lindsey returned to the University of Virginia as an assistant professor in the Department of

Otolaryngology for 4 years. He moved to Northern Virginia in 2000 to practice Hair

Transplantation and facial plastic surgery and joined the staff at George Washington University

Medical Center.

       9.      Dr. Lindsey received his board certification from the American Board of

Otolaryngology-Head and Neck Surgery in 1996 and from the American Board of Facial Plastic

and Reconstructive Surgery in 1999. Dr. Lindsey is a Fellow of the American College of

Surgeons, a Fellow of the American Academy of Facial Plastic and Reconstructive Surgery, and

a Fellow of the American Academy of Otolaryngology-Head and Neck Surgery and also a

member of the International Society of Hair Restoration Surgeons.



                                                 3
   Case 1:20-cv-00811-IDD Document 1 Filed 07/20/20 Page 4 of 13 PageID# 4




       10.     Dr. Lindsey has been performing hair transplant surgery since 2000. In 2008, Dr.

Lindsey formed Best Premiere; he is its sole owner and manager.

       11.     Beginning in or about 2000, Plaintiffs Dr. Lindsey and his successor-in-interest,

Best Premiere, continuously have used DR. LINDSEY, DR. WILLIAM LINDSEY, LINDSEY

MEDICAL and WILLIAM LINDSEY (“the LINDSEY Marks”) as service marks in connection

with hair transplant surgery services.    Each of the LINDSEY Marks now identifies and

distinguishes Best Premiere practice as the source for these services, and each of the LINDSEY

Marks has become an intrinsic and essential part of the valuable goodwill and property of Best

Premiere, and are well-known and established to consumers and in the trade as symbols identifying

Best Premiere and its services.

       12.     Best Premiere promotes its hair transplant practice in a number of ways, including

via a website at https://www.drwilliamlindsey.com/ and via social media. An excerpt from the

website reflecting use of the LINDSEY Marks is shown below at Figure 1.




Figure 1


                                               4
    Case 1:20-cv-00811-IDD Document 1 Filed 07/20/20 Page 5 of 13 PageID# 5




       13.     Dr. Lindsey, for Best Premiere, regularly posts videos on the subject of hair

transplant         on         his         WILLIAM              LINDSEY         channel          at

https://www.youtube.com/user/charlielindsey1964/videos. That channel was launched by Dr.

Lindsey, for Best Premiere, in 2011 and now features over 300 videos. These include a video

posted in December 2019 on female temple/sideburn hair transplant results that has over 89,000

views and a video from November 2019 on consultations in Richmond, Virginia with over 54,000

views. An excerpt from the YouTube channel is shown below at Figure 2.




Figure 2

       14.     As a result of Best Premiere’s marketing efforts and longstanding success in the

field of hair transplant surgery, there is a valid business expectancy in that Best Premiere has a

reasonable expectation of drawing significant numbers of patients from that segment of the general

public that has a need or desire for hair transplant surgery services.

       15.     In addition to its trademark significance, Dr. Lindsey’s personal name also has

substantial commercial value in its own right.


                                                  5
   Case 1:20-cv-00811-IDD Document 1 Filed 07/20/20 Page 6 of 13 PageID# 6




          16.   Defendant VSHC owns and operates multiple hair transplant clinics in Virginia and

competes directly with Dr. Lindsey and his practice, principally through its office in McLean

Virginia. VSHC’s office in McLean is located less than one mile from Dr. Lindsey’s office.

          17.   On information and belief, Defendant Ms. Carnazza is President and principal

owner of VSHC, and directs, controls, ratifies, participates in and/or is the moving force behind

the acts of infringement, unfair competition and violation of right of publicity complained of

herein.

          18.   Google Ads is an online advertising platform developed by Google, the provider

of the internet’s best known search engine. Through Google Ads, advertisers pay to display to

web users’ brief advertisements, service offerings, product listings and video content, and to

generate mobile application installs. Among the places in which advertisers can place ads are in

the results of Google search engine search results.

          19.   Google Ads allows advertisers to bid on specific keywords. When a web user

conducts a search using that keyword in the Google search engine, Google rewards the

advertisers with the highest bids by prominently placing their ads in the top positions on the

search results page as “paid ads”.

                                     DEFENDANTS’ ACTIONS

          20.   Defendants compete directly with Plaintiffs, and are now, and all times relevant to

this proceeding have been, aware of Plaintiffs’ business expectancy.

          21.   At some time prior to March 2020, Defendants bid or directed an agent to bid on

their behalf on a keyword consisting in whole or in part of the term “Dr. Lindsey”.




                                                 6
    Case 1:20-cv-00811-IDD Document 1 Filed 07/20/20 Page 7 of 13 PageID# 7




          22.   A search conducted in the Google search engine on or about March 1, 2020 for

the wording “dr lindsey mclean va” yielded the ad shown below in Figure 3 as the first paid

result.




Figure 3

          23.   The ad links web users to Defendant VHSC’s website at virginiasurgical.com and

uses the name and mark DR. LINDSEY as the first term in its ad headline. On information and

belief, the ad deceived many actual and potential patients into the mistaken belief that Dr. Lindsey

and/or Best Premiere is associated or affiliated with Defendants. Plaintiffs are aware of multiple


                                                 7
   Case 1:20-cv-00811-IDD Document 1 Filed 07/20/20 Page 8 of 13 PageID# 8




instances of actual confusion in which Best Premiere patients first contacted Defendant VHSC or

went to Defendant’s office in McLean in the mistaken belief that it was Plaintiffs’ office.

       24.     In engaging in the conduct described in paragraphs 21-23, Defendants committed

intentional interference inducing or causing a breach or termination of Plaintiffs’ business

expectancy, and used improper means in the nature of deception and fraud to do so.

       25.     On March 11, 2020, a nurse from Best Premiere contacted Defendants’ office in

McLean by telephone to say that she had an appointment scheduled for that day with Dr. Lindsey

at a particular time. On information and belief, the call was answered by an employee or owner

of Defendants. That person encouraged the caller to come to the address for Defendant’s office

in Mclean, and advised that they “do all kinds of hair treatments”. The caller asked multiple

times if she would be meeting with Dr. Lindsey. This question was not answered in the negative.

Rather, the person who answered the call kept changing the conversation to address the services

provided by Defendant.

       26.     Defendants’ use of the mark DR. LINDSEY has caused irreparable harm to Best

Premiere by creating a likelihood of confusion as to the source, sponsorship and/or approval of

the services identified by the LINDSEY Marks, and through the depreciation of Best Premiere’s

valuable goodwill and reputation symbolized by the distinctive LINDSEY Marks. Defendants’

unlawful acts, unless restrained, are likely to continue causing such irreparable harm to Best

Premiere, and Best Premiere has no adequate remedy at law for this injury.

        27.    Defendants have deliberately and falsely advertised themselves and their services

using Dr. Lindsey’s name and the LINDSEY Marks in an effort to poach Plaintiffs’ customers.




                                                 8
   Case 1:20-cv-00811-IDD Document 1 Filed 07/20/20 Page 9 of 13 PageID# 9




                                             COUNT I

             PLAINTIFF BEST PREMIERE AGAINST BOTH DEFENDANTS

             FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION
                         OF ORIGIN (15 U.S.C. §1125(A))

       28.     Plaintiffs repeat and reallege paragraphs 1 through 27 as if set forth herein.

       29.     As a complete and first ground for relief, Defendants’ aforesaid acts constitute

trademark infringement in violation of 15 U.S.C. § 1125(a)(1)(A), thereby invoking and making

available to Best Premiere the remedies provided by 15 U.S.C. §§ 1116—1118.

                                            COUNT II

             PLAINTIFF BEST PREMIERE AGAINST BOTH DEFENDANTS

                   VIRGINIA COMMON LAW UNFAIR COMPETITION

       30.     Plaintiffs re-allege and incorporate herein the allegations contained in paragraphs 1

through 27 above as if fully set forth herein.

       31.     As a complete and second ground for relief, Defendants’ aforesaid acts constitute

unfair competition, including trademark infringement, under the common law of Virginia, thereby

invoking and making available to Best Premiere the remedies of injunctive relief and monetary

compensation as provided under the law.

                                            COUNT III

             PLAINTIFF BEST PREMIERE AGAINST BOTH DEFENDANTS

  VIRGINIA CONSUMER PROTECTION ACT OF 1977 (VA. CODE § 59.1-196 et seq.)

       32.     Plaintiffs re-allege and incorporate herein the allegations contained in paragraphs 1

through 27 above as if fully set forth herein.

       33.     As a complete and third ground for relief, Defendants’ aforesaid acts constitute

violations of the Virginia Consumer Protection Act of 1977 under Va. Code § 59.1-196 et seq.,


                                                 9
  Case 1:20-cv-00811-IDD Document 1 Filed 07/20/20 Page 10 of 13 PageID# 10




thereby invoking and making available to Best Premiere the remedies of injunctive relief and

monetary compensation as provided under this law.

                                            COUNT IV

             PLAINTIFF BEST PREMIERE AGAINST BOTH DEFENDANTS

                VIRGINIA COMMON LAW TORTIOUS INTERFERENCE
                   WITH A PROSPECTIVE BUSINESS ADVANTAGE

       34.     Plaintiffs re-allege and incorporate herein the allegations contained in paragraphs 1

through 27 above as if fully set forth herein.

       35.     As a complete and fourth ground for relief, Defendants’ aforesaid acts constitute

tortious interference with Best Premiere’s prospective business advantage, thereby invoking and

making available to Best Premiere the remedies of injunctive relief and monetary compensation

as provided under the law.

                                                 COUNT V

                   PLAINTIFF DR. LINDSEY AGAINST BOTH DEFENDANTS

            VIRGINIA RIGHT OF PUBLICITY STATUTE (VA. CODE § 8.01-40)

       36.     Plaintiffs re-allege and incorporate herein the allegations contained in paragraphs 1

through 27 above as if fully set forth herein.

       37.     As a complete and fifth ground for relief, Defendants’ aforesaid acts constitute a

use of Dr. Lindsey’s name without permission for the purposes of trade or advertising in violation

of his right of publicity under Virginia Code § 8.01-40, thereby invoking and making available to

Dr. Lindsey the remedies of injunction, actual damages and exemplary damages.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for the following relief:

       1.      Judgment that:


                                                 10
  Case 1:20-cv-00811-IDD Document 1 Filed 07/20/20 Page 11 of 13 PageID# 11




               Each of the LINDSEY Marks is valid, enforceable and the exclusive property of

Plaintiff Best Premiere; that Defendants have infringed the LINDSEY Marks and competed

unfairly with Best Premiere, and that such infringement and unfair competition have been willful;

that Defendants have violated the Virginia Consumer Protection Act of 1977; that Defendants have

tortuously interfered with Best Premiere’s prospective economic advantage; and have violated Dr.

Lindsey’s right of publicity under Virginia’s right of publicity statute.

       2.      That Defendant VSHC, and each of its officers, agents, servants, employees,

successors and assigns, including Defendant Ms. Carnazza, and all persons in active concert or

participation with them, be enjoined, preliminarily and permanently, from:

               A.      Using in any manner the Dr. LINDSEY name and mark, any of the other

LINDSEY Marks, or any other mark which so resembles one or more of the LINDSEY Marks, as

to be likely to cause confusion, deception or mistake, on or in connection with the advertising,

offering for sale or sale of any product or service which is not authorized by Best Premiere;

               B.      Using any false or misleading designation of origin which tends to pass off

Defendants’ services as those of Best Premiere’s;

               C.      Any conduct that otherwise infringes one or more of the LINDSEY Marks

or competes unfairly with Best Premiere;

               D.      Any conduct that violates the Virginia Consumer Protection Act of 1977;

and

               E.      Interfering intentionally and through improper means with Best Premiere’s

prospective economic advantage.

       3.      An order directing Defendants to deliver to Best Premiere, for destruction or other

disposition, any and all marketing materials or any other printed matter in their possession or



                                                 11
  Case 1:20-cv-00811-IDD Document 1 Filed 07/20/20 Page 12 of 13 PageID# 12




control bearing one or more of the LINDSEY Marks, or any other mark which so resembles one

or more of the LINDSEY Marks, including the name and mark DR. LINDSEY, as to be likely to

cause confusion, mistake or deception.

        4.      That Defendants, within 30 days after service of judgment, be required to file with

the Court, and serve upon Plaintiffs, a written report under oath setting forth in detail the manner

in which Defendants have complied with paragraphs 2 and 3 above.

        5.      An accounting of all profits received by Defendants from the unauthorized use of

the DR. LINDSEY name and mark in connection with their acts of infringement, unfair

competition, consumer deception, tortious interference and breach of Dr. Lindsey’s right of

publicity.

        6.      An award of the actual damages sustained by Plaintiffs on account of Defendants’

infringement, unfair competition, consumer deception, tortious interference and breach of Dr.

Lindsey’s right of publicity.

        7.      That this Court order Defendants to pay treble damages and/or profits in view of

their infringement, unfair competition, consumer deception, tortious interference and breach of Dr.

Lindsey’s right of publicity.

        8.      That this Court order Defendants to pay exemplary damages and/or profits in view

of their violation of Plaintiff Dr. Lindsey’s right of publicity.

        9.      That Defendants pay all costs, disbursements and attorney’s fees incurred by

Plaintiffs in this matter.

        10.     That Plaintiffs be awarded interest, including prejudgment interest, for any

monetary award of damages.

        11.     For such other and further relief as this Court deems just and proper.



                                                  12
Case 1:20-cv-00811-IDD Document 1 Filed 07/20/20 Page 13 of 13 PageID# 13




                                  PLAINTIFFS:

                                  DR. WILLIAM LINDSEY
                                  BEST PREMIERE MEDICAL                SERVICES,
                                  PLLC

                                  Respectfully submitted,


                     July 20, 2020 By: ________/s/_________
                                   Michael S. Culver, Esq. (VA Bar # 31386)
                                   Scott J. Major, Esq. (VA Bar #33956)
                                   Millen White Zelano & Branigan, P.C.
                                   2200 Clarendon Blvd., Suite 1400
                                   Arlington, VA 22201
                                   Telephone 703-243-6333
                                   Facsimile 703-243-6410
                                   E-mail: culver@mwzb.com

                                   Attorneys for Dr. William Lindsey
                                   and Best Premiere Medical Services, PLLC




                                    13
